Exhibit 10.1 EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT THIS EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “ Amendment ”), dated as of September 20, 2013, is made and entered into between and among HomeAmerican Mortgage Corporation, a Colorado corporation (the “ Seller ”), and U.S. Bank National Association, as administrative agent and representative of itself as a Buyer and the other Buyers (in such capacity, the “ Agent ”) and as a Buyer (in such capacity, “ U.S. Bank ”). RECITALS: A.The Seller, U.S. Bank, and the Agent are parties to a Master Repurchase Agreement dated as of November12, 2008, as amended by a First Amendment to Master Repurchase Agreement dated as of October 29, 2009, a Second Amendment to Master Repurchase Agreement dated as of October 21, 2010, a Third Amendment to Master Repurchase Agreement dated as of September 14, 2011, a Fourth Amendment to Master Repurchase Agreement dated as of September 29, 2011, a Fifth Amendment to Master Repurchase Agreement dated as of January 31, 2012, a Sixth Amendment to Master Repurchase Agreement dated as of September 21, 2012, and a Seventh Amendment to Master Repurchase Agreement dated as of December 21, 2012 (as so amended, the “ Repurchase Agreement ”). B.The Seller and the Agent now desire to amend certain provisions of the Repurchase Agreement as set forth herein. AGREEMENT: In consideration of the premises herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1. Definitions . Capitalized terms used and not otherwise defined in this Amendment have the meanings specified in the Repurchase Agreement. Section 2. Amendments . The Repurchase Agreement is hereby amended as follows: Definitions . The definitions of “Adjusted Tangible Net Worth,” “LIBOR Margin,” and “Termination Date” in Section 1.2 of the Repurchase Agreement are amended and restated in their respective entireties as follows: “ Adjusted Tangible Net Worth ” means, as of any date, the sum of (a) all assets of the Seller and the Subsidiaries on a Consolidated basis, minus (b) the sum of (i) all Debt and all Contingent Indebtedness of the Seller and the Subsidiaries, and (ii) all assets of the Seller and the Subsidiaries that would be classified as intangible assets under GAAP, including, but not limited to, goodwill (whether representing the excess of cost over book value of assets acquired or otherwise), patents, trademarks, trade names, copyrights, franchises and deferred charges, but excluding Capitalized Servicing Rights, and (iii) receivables from Affiliates. “ LIBOR Margin ” means 2.75%. “ Termination Date ” means the earlier of (a) September 19, 2014, or (b)the date when the Buyers’ Commitments are terminated pursuant to this Agreement, by order of any Governmental Authority or by operation of law. LIBOR Floor . Section 5.1 of the Repurchase Agreement is amended by deleting the phrase “3.25%” as it appears therein and substituting the phrase “3.00%” in lieu thereof. Liquidity . Section 17.15 of the Repurchase Agreement is amended and restated in its entirety as follows: Liquidity . The Seller’s Liquidity shall at all times be no less than $12,000,000. Compliance Certificate . Exhibit C to the Repurchase Agreement is amended and restated in its entirety as set forth on ExhibitA hereto. Approved Investors . Schedule AI to the Repurchase Agreement is amended and restated in its entirety as set forth on Exhibit B hereto. Eligible Loans . Schedule EL to the Repurchase Agreement is amended and restated in its entirety as set forth on ExhibitC hereto. Section 3. Conditions Precedent and Effectiveness . This Amendment shall be effective as of the date first above written, upon the occurrence of the following events: 3.1.delivery to the Agent of this Amendment duly executed by the Seller in a quantity sufficient that the Agent and the Seller may each have a fully executed original; 3.2.delivery to the Agent of a certificate of the corporate secretary of the Seller certifying (a) that the resolutions adopted by the Seller’s board of directors on November18, 2005, authorizing execution, delivery and performance of the credit facilities, remain in full force and effect and that no further approval of the Seller’s board of directors is required in connection with the execution, delivery, and performance of this Amendment, (b) as to the incumbency of the officers executing this Amendment on behalf of the Seller, and (c) that there has been no change to the Seller’s articles of incorporation or bylaws since copies of the same were delivered to the Agent on or about November12, 2008; and 3.3.delivery to the Agent of such other documents as it may reasonably request. Section 4. Miscellaneous . Ratifications . The terms and provisions of this Amendment shall modify and supersede all inconsistent terms and provisions of the Repurchase Agreement and the other Repurchase Documents, and, except as expressly modified and superseded by this Amendment, the terms and provisions of the Repurchase Agreement and each other Repurchase Document are ratified and confirmed and shall continue in full force and effect. 2 Seller Representations and Warranties . The Seller hereby represents and warrants that (a) the representations and warranties in Article 15 of the Repurchase Agreement and in the other Repurchase Documents are true and correct in all material respects with the same force and effect on and as of the date hereof as though made as of the date hereof, and (b) after giving effect to this Amendment, no Default or Event of Default has occurred and is continuing. Survival . The representations and warranties made by the Seller in this Amendment shall survive the execution and delivery of this Amendment. Reference to Repurchase Agreement . Each of the Repurchase Documents, including the Repurchase Agreement and any and all other agreements, documents, or instruments now or hereafter executed and delivered pursuant to the terms hereof or pursuant to the terms of the Repurchase Agreement as amended hereby, is hereby amended so that any reference in such Repurchase Document to the Repurchase Agreement refers to the Repurchase Agreement as amended and modified hereby. Applicable Law . This Amendment shall be governed by and construed in accordance with the laws of the State of New York. Successors and Assigns . This Amendment is binding upon and shall inure to the benefit of the Agent, the Buyers, the Seller, and their respective successors and assigns, except that the Seller may not assign or transfer any of its rights or obligations hereunder without the prior written consent of the Agent. Counterparts . This Amendment may be executed in one or more counterparts, each of which when so executed shall be deemed to be an original, but all of which when taken together shall constitute one and the same instrument. Headings . The headings, captions, and arrangements used in this Amendment are for convenience only and shall not affect the interpretation of this Amendment. ENTIRE AGREEMENT . THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO OR THERETO. [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 3 In witness whereof the parties have caused this Amendment to be executed as of the date first written above. SELLER AND SERVICER: HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer By: /s/John J. Heaney Name: John J. Heaney Title: Senior Vice President and Treasurer AGENT AND BUYER: U.S. BANK NATIONAL ASSOCIATION, as Agent and Buyer By: /s/Edwin D. Jenkins Name: Edwin D. Jenkins Title: Senior Vice President [Signature Page to Eighth Amendment to Master Repurchase Agreement] EXHIBIT A TO EIGHTH AMENDMENT TO MASTER REPURCHASE AGREEMENT EXHIBIT C
